HOWELL, Justice,
dissenting.
I dissent. This court has confused between (1) that which was done and (2) that which should have been done.
The plan of reorganization was written in plain English; when approved, it became the judgment of the bankruptcy court. It is quoted by the majority but not followed. It says that an order of confirmation “discharge ... any liability of any insider ...” (Maj. op. at 828). The majority opinion of this court further confirms that the creditor did not contest the appellee guarantor’s status as an insider. Clearly, under the terms of the bankruptcy plan, the creditor’s right to pursue the guarantor has been barred.
It is urged that appellee guarantor was not a party to the bankruptcy. What of it? Appellant creditor was a party to the bankruptcy. Appellant creditor was given adequate notice of the plan of reorganization under which appellee’s liability was discharged. If dissatisfied with the bankruptcy plan, it should have appealed. Patently, state courts have no right to engage in the appellate review of bankruptcy court proceedings.
The creditor has convincingly argued to us that the guarantor assumed primary liability and that preservation of this liability would not “significantly hinder ... rehabilitation” (Maj. op. at 828). No matter how true this may be, no matter how error-laden the bankruptcy proceedings, the ap-pellee creditor is still in the wrong court. The avenues of appeal from a bankruptcy court are plainly marked and they do not include the state court system.
I dissent. For the reasons stated, the judgment below should be affirmed.